Citation Nr: 0211480	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to VA benefits as 
the veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appellant's motion to advance her appeal on the Board's 
docket was granted in May 2001.  The claims file was received 
at the Board in August 2002 and was promptly referred to the 
undersigned for appellate consideration.  


FINDINGS OF FACT

1.  Recognition of the appellant as the surviving spouse of 
the veteran for purposes of payment of VA benefits was last 
denied by the RO in September 1998.  The appellant was 
notified of that determination and did not file a notice of 
disagreement within 1 year of being notified of that 
decision.  

2.  Evidence submitted since September 1998 is merely 
cumulative of evidence that was previously submitted and 
considered.  


CONCLUSION OF LAW

Evidence received since the September 1998 RO decision, which 
found that the appellant's claim for recognition as the 
veteran's surviving spouse was not reopened, is not new and 
material and the claim is not reopened; the September 1998 
decision is final.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§  3.156(a), 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 2000 decision, November 2000 statement of the case, 
and June 2002 supplemental statement of the case, the 
appellant and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  The RO has not 
subsequently received any response identifying any further 
pertinent evidence pertinent to the appeal.  Over the years, 
the appellant has been repeatedly advised of the type of 
evidence needed to substantiate her claim.  While that 
evidence lies solely within the control of the appellant, the 
RO has, on several occasions, provided assistance to her in 
obtaining that evidence.  Accordingly, the appellant  has 
been properly apprised of the notice provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO has, in conjunction with the 
appellant's application to reopen her claim, conducted a 
field examination to obtain further evidence in support of 
her application.  The appellant has not identified, nor does 
the record reflect, any additional evidence which VA could 
assist her in obtaining.  Accordingly, the Board finds that 
VA's duty to assist the appellant has been satisfied.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
1991).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  

By a decision in August 1983, the Board denied the 
appellant's claim for recognition as the veteran's surviving 
spouse for the purpose of entitlement to VA benefits.  The 
basis for the Board's denial was that the requirement of 
continuous cohabitation was not met, since there was a 
separation between the veteran and the appellant in which the 
appellant was not without fault.  The Board found that the 
evidence showed that, regardless of the initial reason for 
their separation (which lasted approximately 30 years), the 
appellant intended to desert the veteran and to abandon the 
marital relationship.  The evidence upon which that finding 
was primarily based included the veteran's and appellant's 
own statements at the time of that appeal and during the 
veteran's lifetime to the effect that they never reconciled, 
as well as evidence that showed that, during the separation 
and for some time after the veteran's return, the appellant 
was living with another man with whom she had two children.  
The Board also found that, although there was conflicting 
evidence on the issue, the veteran and the appellant never 
reconciled.  

Subsequently, the appellant submitted a number of affidavits, 
on several occasions, to the effect that, prior to the 
veteran's death, he and the appellant had reconciled and were 
living together as husband and wife.  The RO wrote the 
appellant in December 1988, May 1989, September 1996, and 
October 1997 that she had not submitted new and material 
evidence to reopen her claim.  Following the appellant's 
submission of additional affidavits, the RO again denied the 
appellant's application to reopen her claim in September 
1998, advising her that the whole of the evidence in the file 
did not establish that she was not without fault in her 
separation from the veteran.  During a February 1997 
interview with a field examiner, the appellant specifically 
denied having celebrated, along with the veteran, their 50th 
anniversary in 1975, as her previous affidavit had sworn.  
She indicated that she had simply signed a document that was 
prepared by her son-in-law without her knowledge.  A notice 
of disagreement with the RO's determination was not received 
within one year of the date of mailing of the RO's notice of 
that decision.  

Subsequently, the appellant again submitted several 
affidavits in an attempt to reopen her claim.  Those 
affidavits were to the effect that, from the time of the 
veteran's return to the Philippines until his death, he and 
the appellant lived together as husband and wife 
continuously.  In addition, an October 2000 affidavit bearing 
the appellant's fingerprint was submitted that stated that at 
the time of her 1997 deposition "my memory was already 
greatly impaired due to my advanced age."  The affidavit 
states that, "during lucid intervals when I am relieved of 
my ailment I do remember that my late husband and I 
celebrated our 50th anniversary."  

Following receipt of those affidavits, the RO conducted a 
field examination, in which an examiner interviewed two of 
the deponents of the submitted affidavits.  Each of those two 
deponents stated that he was unable to read the document that 
the appellant's grandson had presented for his signature.  
Upon specific questioning, each deponent stated that he knew 
for a fact that the appellant and the veteran did not live 
together at any time after he returned to the Philippines.  
The field examiner also attempted to interview the appellant.  
His report states that she was lying in bed and non-
ambulatory.  She did not respond to questions posed by the 
examiner "as if she is not aware of what is happening around 
her."  The examiner noted that the appellant's personal 
attendant stated that there are times when she "exhibits 
weird and abnormal behaviors."  The attendant also reported 
that the appellant had been senile for the previous two 
years.  

The Board finds that the recently submitted affidavits are, 
at best, cumulative of evidence that was previously presented 
and considered.  Those affidavits were apparently submitted 
in an attempt to refute previous evidence to the effect that 
the appellant was at fault in contributing to the break in 
continuity of her cohabitation with the veteran, by stating 
that they had resumed cohabitation immediately upon his 
return to the Philippines, lasting until his death.  The 
appellant (or someone on her behalf) had previously submitted 
other similar affidavits.  On several occasions since the 
Board's August 1983 decision, however, the RO found that the 
additional evidence was not new and material.  Significantly, 
on questioning in 1997, the appellant herself had denied 
facts attested to by others.  

Moreover, although not central to the Board's current 
finding, in light of additional evidence uncovered by the 
2001 field examiner, the recently submitted affidavits border 
on being fraudulent.  Two of the deponents, on interview by 
the field examiner, specifically denied statements in their 
sworn affidavits and stated that they never read the 
affidavits before signing them.  In addition, the Board 
seriously questions the veracity-and indeed the legal 
validity-of the November 2000 affidavit attested to by the 
appellant in light of the August 2001 evidence that she had 
been senile for the two previous years.  Accordingly, the 
Board finds that, in light of all of the evidence of record, 
the affidavits submitted with the appellant's application to 
reopen her claim are inherently incredible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); Cuevas v. Principi, 3 Vet. 
App. 542, 547-48 (1992).  As such, they do not constitute 
material evidence.  The newly submitted evidence is not new 
and material.  

Therefore, because new and material evidence has not been 
presented, the appellant's claim is not reopened.  


ORDER

The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

